IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

TERRY E. JAMES,
                                                    No. 79687-9-I
                           Respondent,
                                                    DIVISION ONE
                 V.

                                                   UNPUBLISHED OPINION

                           Appellant.              FILED: February 24, 2020



          SMITH, J.   —   A middle school student sent a story he wrote to several

fellow students who were specifically identified and featured in the story which

contained threats, violence, and sexual innuendo. The trial court issued a one-

year antiharassment protection order against K.L., the student who sent the

story. K.L. appeals, arguing that (1) the record and the court’s findings do not

support the order, (2) the court failed to consider certain factors set forth in

RCW 10.14.040(7), (3)the protection order was impermissibly based on

protected free speech, and (4) the provisions of the order are overly broad. We

affirm.

                                           FACTS

          On January 8, 2019, the father of 12-year-old M.J. petitioned for a

protection order on her behalf. He alleged that a month earlier, another seventh
No. 79687-9-1/2


grade student, K.L., emailed a story he wrote to M.J. and four other classmates.1

M.J. did not read the story or forward the message to her parents. Her father

was told it was “disturbing” and that one aspect of the plot involved a specific

threat to shoot and kill M.J.

            Once alerted about the incident, school officials contacted law

enforcement, temporarily suspended K.L., and conducted a risk assessment in

accordance with school district policy. The school determined that K.L. would be

allowed to return to school after the winter break, but changed K.L.’s schedule so

he would not have classes with the students identified in the story and made

arrangements so that staff could supervise him during the lunch period. Before

the end of the school break, although K.L. had been instructed by the school

principal not to contact any of the students to whom he sent the story, K.L. sent

M.J. a message via social media asking to talk to her. M.J.’s family requested

that a school staff member chaperone K.L. during passing periods and lunch.

The school indicated that it would be unable to accommodate the request due to

inadequate staffing. M.J.’s father stated that his daughter was afraid for her

safety and fearful of seeing K.L. or potentially having to interact with him. He

asked the court to prohibit K.L. from attending his daughter’s school.

            On January 9, the day after M.J.’s father filed the petition, the court

entered a temporary protection order. The court’s order prohibited all direct,

indirect, and electronic contact between K.L. and M.J. The court also ordered


            1   The record refers to the appellant by a nickname comprised of different
initials.

                                                   2
No. 79687-9-1/3


that K.L. remain at least 100 feet from M.J. at school, unless escorted. The court

set the next hearing for January 22, 2019. On that date, M.J.’s father expressed

concerns because on three occasions after the court issued the temporary order,

K.L. was in “close proximity” to M.J., without an escort. The court reissued the

temporary order and altered the terms. In addition to the distance provision, the

court’s order required K.L. to be escorted by school personnel, or school

designated personnel, at all times. The court set the next hearing for February 5,
2019.2

         At the time of the hearing, K.L. and M.J. were still attending the same

school, although there had been previous discussions between the families about

K.L. transferring to a different school.3 During the hearing, the court heard M.J.’s

father’s testimony and took a recess to read the story K.L. sent to M.J. and her

classmates.

         The court determined that K.L.’s conduct constituted unlawful harassment

and entered a one-year protection order in accordance with the terms of the

temporary order issued on January 22, 2019. The court later denied K.L.’s

motion to modify the order. K.L. appeals.4




         The court also ordered the appointment of a guardian ad litem (GAL) on
         2
January 22. Although no GAL was appointed, attorneys employed by
TeamChild, a legal services provider for youth, subsequently appeared as
counsel for K.L.
       ~ The record indicates that K.L. subsequently transferred to a different
school.
       ~ M.J.’s father, the petitioner below, has not filed a brief in response to
K.L.’s appeal.

                                              3
No. 79687-9-1/4


                                     ANALYSIS

       Chapter 10.14 RCW grants trial courts in civil antiharassment proceedings

“broad discretion to grant such relief as the court deems proper.”

RCW 10.14.080(6). At a hearing for an antiharassment protection order, “if the

court finds by a preponderance of the evidence that unlawful harassment exists,

a civil antiharassment protection order shall issue prohibiting such unlawful

harassment.” RCW 10.14.080(3).

       The determination of whether unlawful harassment exists, warranting an

order of protection, is largely controlled by statute. The statute defines “unlawful

harassment” to mean a “knowing and willful course of conduct directed at a

specific person which seriously alarms, annoys, harasses, or is detrimental to

such person, and which serves no legitimate or lawful purpose.”

RCW 10.14.020(2). A course of conduct is a “pattern of conduct” and must be of

a nature that “would cause a reasonable person to suffer substantial emotional

distress, and shall actually cause substantial emotional distress to the petitioner.”

RCW 10.14.020(1)-(2).

       As occurred in this case, a parent or guardian may petition for a protection

order fora child. RCW 10.14.040(7). If both minors attend the same school, the

trial court may order the restrained party to attend a different school at his or her

family’s expense. RCW 10.14.040(7). In restraining a minor, the trial court must

consider a number of factors: (1) “the severity of the alleged offense,” (2) “any

continuing physical danger or emotional distress to the alleged victim,” and (3)




                                              4
No. 79687-9-1/5


“the expense, difficulty, and educational disruption that would be caused by a

transfer of the alleged offender to another school.” RCW 10.14.040(7).

          Well-settled principles of law govern our review of K.L.’s appeal. This

court reviews the issuance of a harassment protection order for abuse of

discretion. Trummel v. Mitchell, 156 Wash. 2d 653, 668-69, 131 P.3d 305 (2006); In

re Vulnerable Adult Petition for Knight, 178 Wash. App. 929, 936, 317 P.3d 1068

(2014). A court abuses its discretion when it exercises such discretion on

untenable grounds or for untenable reasons. State ex rel. Carroll v. Junker, 79
Wash. 2d 12, 26, 482 P.2d 775 (1971).

          The court’s findings are reviewed for substantial evidence. Knight, 178
Wash. App. at 936. “Substantial evidence” exists if the evidence is sufficient to

persuade a fair-minded rational person of the truth of the evidence. In re Estate

of Jones, 152 Wash. 2d 1, 8, 93 P.3d 147 (2004). Appellate courts do not find facts

and cannot substitute their view of the facts in the record for those of the trial

judge. Thorndike v. Hesperian Orchards, Inc., 54 Wash. 2d 570, 575, 343 P.2d 183

(1959).

          K.L. contends that neither the record nor the court’s findings support the

protection order. In particular, K.L. argues that the court failed to make a

required “threshold finding” under RCW 10.14.040(7) that he had been

adjudicated or investigated for an offense against M.J. And since the petition

merely refers to a city of Redmond police report but does not attach the report,

he claims that the evidence would not support such a finding.




                                               5
No. 79687-9-1/6


       But as explained, RCW 10.14.080(3) provides that the court shall issue a

protection order upon finding, by a preponderance of the evidence, the existence

of unlawful harassment. The protection order herein includes a finding that

“respondent committed unlawful harassment, as defined in RCW 10.14.080, and

was not acting pursuant to any statutory authority.” No authority supports K.L.’s

argument that this finding is insufficient because it is stated in “boilerplate form

language.” See Spence v. Kaminski, 103 Wash. App. 325, 332, 12 P.3d 1030

(2000) (rejecting claim that “prep rinted findings on a form are insufficient to

indicate the factual basis for the court’s conclusions” supporting protection order

under chapter 26.50 RCW). And to the extent K.L. now challenges the

sufficiency of the petition under RCW 10.14.040(7) on the basis that it does not

fully explain the nature of the police investigation conducted, he failed to object,

request further information, or otherwise raise the issue below. Any claim of

error is therefore waived. ~ RAP 2.5(a) (This court generally declines to

consider arguments raised for the first time on appeal.).

       K.L. also suggests that the trial court erred by failing to make clear

findings specifying his course of conduct. He claims that the evidence is

insufficient to support a finding that his actions amount to a course of conduct

constituting harassment. The statute defines “course of conduct” as “a pattern of

conduct composed of a series of acts over a period of time, however short,

evidencing a continuity of purpose.” RCW 10.14.020(1).

      The oral ruling reflects that the trial court considered and found all the

statutory elements, including a course of conduct. K.L. engaged in more than


                                              6
No. 79687-9-1/7


one act when he sent a story to multiple individuals. It is reasonable to infer that

his actions were largely directed at M.J. She is the only person identified in the

story by her full name, and as the trial court noted, the threats and innuendo

were directed specifically at her. The definition of course of conduct is broad

enough to include communications to third parties where the harassment is

“directed at” the alleged victim. See State v. Becklin, 163 Wash. 2d 519, 527-28,

182 P.3d 944 (2008) (stalking and harassment statutes broad enough to

encompass act of directing third parties to harass the victim). There was also

evidence that some weeks later, K.L. contacted M.J. directly, after he was

specifically instructed not to do so. Based on the record, the trial court did not

abuse its discretion in concluding that K.L. engaged in a course of conduct, or a

series of acts, “directed at” M.J. that evidenced a “continuity of purpose” to

harass her. See RCW 10.14.020(1)-(2).

       K.L. next claims that the court abused its discretion when it refused to

consider evidence of educational disruption under RCW 10.14.040(7). After the

court ruled that the petitioner established unlawful harassment, K.L.’s counsel

asked that the court delay entry of the order to allow counsel to provide

information to the court about the school’s safety plan in light of the order.

Counsel argued that the provisions of the order had a significant impact on K.L.’s

access to education and therefore under RCW 10.14.040(7), the court was

required to consider such evidence. The court denied the request, observing that

the statute expressly provides that the court must consider the “expense,

difficulty, and educational disruption” of the restrained minor only when it orders


                                              7
No. 79687-9-1/8


“a transfer of the alleged offender to another school.” RCW 10.14.040(7).

Although it had the authority to do so, the court did not order K.L. to transfer

schools. And despite the arguments of counsel, there was no evidence before

the court to substantiate the claim that the provisions of the order had the

practical effect of requiring a transfer. The court’s decision denying the request

to postpone entry of the order and to allow the presentation of additional

evidence was tenable.5

       The record reflects the court’s consideration of the other relevant factors

under RCW 10.14.040(7), including the “severity of the alleged offense,” and

whether there was “continuing physical danger or emotional distress to the

alleged victim.” K.L. correctly points out that the legislature did not intend for

protection orders to issue under circumstances that amount to “schoolyard

scuffles.” See LAWS OF 2001, ch. 260,     § 1. But the record in this case does not
support his characterization of the evidence as an innocuous “schoolyard

situation.” And there is nothing to suggest that the court imposed the order

because the respondent’s attempts to make connections were “socially awkward”

or because the alleged victim felt “weird.”



        ~ No authority supports K.L.’s position that the court deprived him of his
right to due process by denying his request to delay entry of the protection order
to allow additional evidence. See Goss v. Lorez, 419 U.S. 565, 574, 581, 95S.
Ct. 729, 42 L. Ed. 2d 725 (1975) (10-day suspension required, at minimum, some
form of notice and opportunity for a hearing). Again, the protection order did not
exclude K.L. from attending school or otherwise disrupt his education without
notice and a hearing. And as explained, the court was not required to consider
educational disruption caused by a school transfer when it did not order a
transfer. See RCW 10.14.040(7).

                                              8
No. 79687-9-1/9


       K.L. further argues that the antiharassment protection order was largely

based on the content of his fictional story and as such, it was impermissibly

based on his constitutionally protected speech. RCW 10.14.020(1) provides that

“[c]onstitutionally protected activity is not included within the meaning of ‘course

of conduct.” RCW 10.14.190 likewise provides that the antiharassment statute

shall not be used “to infringe upon any constitutionally protected rights including,

but not limited to, freedom of speech and freedom of assembly.”

        The civil antiharassment statute does not criminalize language. The

purpose of chapter 10.14 RCW is “to provide victims with a speedy and

inexpensive method of obtaining civil antiharassment protection orders

preventing all further unwanted contact between the victim and the perpetrator.”

RCW 10.14.010. And while it may involve speech, conduct that amounts to

harassment is not constitutionally protected. State v. Alexander, 76 Wash. App.
830, 837-38, 888 P.2d 175 (1995) (The “gravamen of [harassment] is the

thrusting of offensive and unwanted communication.”); In re Marriacie of

Meredith, 148 Wash. App. 887, 899, 201 P.3d 1056 (2009). K.L.’s reliance on

cases addressing criminal convictions premised on speech is misplaced. ~

State v. Kohonen, 192 Wash. App. 567, 360 P.3d 16 (2016); State v. Locke, 175
Wash. App. 779, 307 P.3d 771 (2013). And true threat analysis, which helps to

define the scope and limits of criminal statutes that regulate speech, does not




                                             9
No. 79687-9-I/ID


apply in this context. See State v. Allen, 176 Wash. 2d 611, 626, 294 P.3d 679

(201 3).6

       K.L. next argues that the facts of the case do not warrant the particular

restrictions set forth in the protection order. Because the allegations in the

petition involved unwanted communication by electronic means, he claims there

was no basis to impose restrictions designed to prevent physical contact. But the

petitioner testified in his declaration that M.J. feared K.L.’s retaliation and that the

prospect of direct contact with him at school caused M.J. substantial anxiety and

“a great deal of fear and stress.” The evidence supports the restrictions on

physical contact.

       Finally, K.L. claims the protection order is overbroad because it imposes

restrictions on the school, a nonparty to the proceeding. However, as explained,

the court had authority to order K.L. to transfer to a different school.   •~




RCW 10.14.040(7). The court imposed a less restrictive order, outlining

conditions under which both minors could attend the same school. The court’s


       6 Although K.L.’s writing was at the center of the claims underlying the
protection order, his conduct involved purely private communication, in contrast
to other constitutionally protected speech-related activities that broadly implicate
the public interest..~    N.Y. Times Co. v. Sullivan, 376 U.S. 254, 84 S. Ct. 710,
11 L. Ed. 2d 686 (1964) (publishing); Watts v. United States, 394 U.S. 705, 89 S.
Ct. 1399, 22 L. Ed. 2d 664 (1969) (speaking at political events); United States v.
Grace, 461U.S. 171, 103 S. Ct. 1702,75 L. Ed. 2d 736 (1983) (leafleting);
Richmond v. Thompson, 130 Wash. 2d 368, 922 P.2d 1343 (1996) (complaining to
government agencies); City of Seattle v. Mecirey, 93 Wash. App. 391, 968 P.2d 900
(1998) (accessing courts). “[W}here matters of purely private significance are at
issue, First Amendment protections are often less rigorous” because “restricting
speech on purely private matters does not implicate the same constitutional
concerns as limiting speech on matters of public interest.” Snyder v. Phelps, 562
U.S. 443, 452, 131 S. Ct. 1207, 179 L. Ed. 2d 172 (2011).

                                              10
No. 79687-9-I/Il


order does not in fact impose legal obligations directly on the school and, unlike

the case in Trummel, does not grant relief in favor of people or entities that were

not parties to the proceeding.   .~   Trummel, 156 Wash. 2d at 668-70.

      The evidence was sufficient for the court to find, by a preponderance of

the evidence, that K.L. engaged in unlawful harassment, and we conclude that

the superior court’s ruling was not manifestly unreasonable.

      Affirmed.




WE CONCUR: